 

Exhibit 10.1

 

GLOBAL POWER EQUIPMENT GROUP INC.
RESTRICTED SHARE UNIT AGREEMENT

 

Notice of Restricted Share Unit Award

Global Power Equipment Group Inc. (the “Company”) grants to the Grantee named
below, in accordance with the terms of the Global Power Equipment Group Inc.
2011 Equity Incentive Plan (the “Plan”) and this Restricted Share Unit Agreement
(the “Agreement”), the number of Time-Based RSUs set forth below and the Target
Number of Performance-Based RSUs set forth below (collectively, the “Restricted
Share Units”), as of the Date of Grant set forth below.  Capitalized terms used
in this Agreement without definition shall have the meanings assigned to them in
the Plan.    

Name of Grantee:

Date of Grant:

Number of Time-Based RSUs:  

Target Number of Performance-Based RSUs:

Vesting Schedule:



Vesting Dates for Time-Based RSUs:March 31, 20[  ], March 31, 20[  ] and March
31, 20[  ]

Vesting Date for Performance-Based RSUs:March 31, 20[  ]

Performance Period:January 1, 20[  ] through December 31, 20[  ]

Performance-Based Vesting Targets:Achievement of the performance objectives
established by the Committee, as set forth in Attachment A.

Terms of Agreement

1. Grant of Restricted Share Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the Restricted Share Units set
forth above. Each Restricted Share Unit shall represent the contingent right to
receive one Share and shall at all times be equal in value to one Share. The
Restricted Share Units shall be credited in a book entry account established for
the Grantee until payment in accordance with Section 2 hereof. 

2. Vesting and Payment of Restricted Share Units.  

(a) In General.  Subject to the Grantee’s compliance with the restrictions of
Section 7 hereof, or the terms of the Restrictive Covenants Agreement (as
defined herein) or of any separately executed covenant not to compete with the
Company, as applicable:



--------------------------------------------------------------------------------

 

(i)Time-Based RSUs.  The number of Time-Based RSUs set forth above shall vest in
three installments (each consisting of one-third of the Time-Based RSUs) on each
of the applicable Vesting Dates set forth above in the Vesting Schedule,
provided that the Grantee shall have remained in the continuous employ of the
Company or a Subsidiary through the applicable Vesting Date.  The Company shall
deliver to the Grantee the Shares underlying the vested Time-Based RSUs within
ten (10) days following each applicable Vesting Date.

(ii)Performance-Based RSUs.  All, a portion, or a multiple of the Target Number
of Performance-Based RSUs set forth above shall vest on the applicable Vesting
Date as set forth above in the Vesting Schedule, provided that the Grantee shall
have remained in the continuous employ of the Company or a Subsidiary through
the applicable Vesting Date, and based on the extent to which the Company
achieves the Performance-Based Vesting Targets described above for the
Performance Period. Not later than March 15 following the end of the Performance
Period, the Committee shall certify in writing the extent to which the Company
has achieved the Performance-Based Vesting Targets for the Performance Period
and the number of Performance-Based RSUs, if any, earned by the Grantee. The
Company shall deliver to the Grantee the Shares underlying the vested
Performance-Based RSUs following the Committee’s certification of the
Performance-Based Vesting Targets and within ten (10) days following the
applicable Vesting Date.    It is intended that any Performance-Based RSUs (and
related Dividend Equivalents) payable under this Agreement to the Grantee will
qualify as “performance-based compensation” within the meaning of Section
162(m)(4)(C) of the Code (or that the Company’s federal income tax deduction for
payment of any such Performance-Based RSUs (and related dividend equivalents)
will otherwise be exempt from the limitations of Section 162(m) of the Code),
and this Agreement shall be interpreted and administered in accordance with such
intent.

(iii)Continuous Employment.  For purposes of this Section 2, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries, by reason of the
transfer of his employment among the Company and its Subsidiaries.

(b)Involuntary Termination or Termination for Good Reason.    If, prior to a
Vesting Date, the Grantee’s employment with the Company or a Subsidiary is
terminated (x) by the Company or a Subsidiary without Cause (as defined in
Section 22 of this Agreement) or by reason of the Grantee’s Disability (as
defined in Section 22 of this Agreement), (y) by the Grantee for Good Reason (as
defined in Section 22 of this Agreement), or (z) as a result of the Grantee’s
death, then, except as otherwise provided in Section 13, and notwithstanding any
provision of the Grantee’s employment agreement with the Company, if any, to the
contrary:

(i)The Grantee shall become vested in a number of Time-Based RSUs equal to: (x)
the number of Time-Based RSUs that would have become vested had the Grantee
remained employed with the Company or a Subsidiary through March 31 of the
calendar year immediately following the calendar year in which the Grantee’s
employment terminated, multiplied by (y) the Pro-Ration Factor (as defined in
Section 22 of this Agreement).  In addition (but not in duplication of the
foregoing), if the Grantee’s termination of employment occurs between January 1
and March 30 of a calendar year, the Grantee shall become vested in the unvested
Time-Based RSUs, if any, that would have become vested had the Grantee remained
employed with the Company or a Subsidiary through March 31 of that calendar
year.  The Company shall deliver to the Grantee (or the Grantee’s estate in the
event of death) the Shares underlying the vested Time-Based RSUs within thirty
(30) days following the date of the Grantee’s termination of employment.

(ii)The Grantee shall become vested in a number of Performance-Based RSUs equal
to:  (x) the number of Performance-Based RSUs that would have become vested had
the



2

--------------------------------------------------------------------------------

 

Grantee remained employed with the Company or a Subsidiary through the end of
the Performance Period, based on the extent to which the Company achieves the
Performance-Based Vesting Targets for the Performance Period, multiplied by (y)
the Pro-Ration Factor. The Company shall deliver to the Grantee (or the
Grantee’s estate in the event of death) the Shares underlying the vested
Performance-Based RSUs, if any, within seventy (70) days after the end of the
Performance Period.

(c)Change of Control.  If a Change of Control occurs while the Grantee is
employed by the Company or any Subsidiary and prior to an applicable Vesting
Date, then, effective as of the date of such Change of Control, (i) all of the
Time-Based RSUs that have not yet vested under this Section 2 shall become fully
vested, and (ii) the Target Number of Performance-Based RSUs shall become fully
vested.  Except as otherwise provided in Section 13, the Company shall deliver
to the Grantee the Shares underlying such vested Restricted Share Units within
thirty (30) days following the date of the Change in Control. 

3. Forfeiture of Restricted Share Units.  

(a)Forfeiture of Unvested Awards.  The Restricted Share Units that have not yet
vested pursuant to Section 2 (and any right to unpaid Dividend Equivalents under
Section 6 with respect to the Restricted Share Units), shall be forfeited
automatically without further action or notice if (i) the Grantee ceases to be
employed by the Company or a Subsidiary prior to a Vesting Date, except as
otherwise provided in Section 2(b) or 2(c), (ii) with respect to
Performance-Based RSUs, the Company fails to achieve the Threshold Level for the
Performance-Based Vesting Targets in accordance with Attachment A, except as
otherwise provided in Section 2(c), or (iii) the Grantee breaches any of the
restrictions of Section 7 hereof, the Restrictive Covenants Agreement (as
defined herein) or of any separately executed covenant not to compete with the
Company, as applicable.

(b)Repayment of Awards.  The Restricted Share Units shall be subject to the
provisions of Section 19 of the Plan regarding forfeiture and repayment of
awards in the event of (i) termination of the Grantee’s employment for Cause,
(ii) the Grantee’s breach of any of the restrictions of Section 7 hereof, the
Restrictive Covenants Agreement (as defined herein) or of any separately
executed covenant not to compete with the Company, as applicable, or (iii) as
provided pursuant to the Company’s Compensation Recovery Policy.  Clause (ii) of
the immediately preceding sentence shall be construed as a return of
consideration due to your violation of your promises under Section 7 of this
Agreement, the Restrictive Covenants Agreement or any separately executed
covenant not to compete with the Company, as applicable, and not as a liquidated
damages clause.  Nothing contained herein shall eliminate, reduce or compromise
(x) the Company’s right to assert that the restrictions provided for in Section
7 of this Agreement, the Restrictive Covenants Agreement or any separately
executed covenant not to compete with the Company, as applicable, are fully
enforceable as written, or as modified by a court of competent jurisdiction as
provided therein, (y) the application of temporary or permanent injunctive
relief as a fully appropriate and applicable remedy to enforce the restrictions
as provided therein, or (z) the Company’s right to pursue other remedies at law
or in equity.    This Section 3(b) shall survive and continue in full force in
accordance with its terms and the terms of the Plan notwithstanding any
termination of the Grantee’s employment or the payment of the Restricted Share
Units as provided herein.

4. Transferability.  The Restricted Share Units may not be transferred,
assigned, pledged or hypothecated in any manner, or be subject to execution,
attachment or similar process, by operation of law or otherwise, unless
otherwise provided under the Plan. Any purported transfer or encumbrance in
violation of the provisions of this Section 4 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Share Units.  



3

--------------------------------------------------------------------------------

 

5. Dividend, Voting and Other Rights.  The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 2 hereof. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement. 

6. Payment of Dividend Equivalents.  Upon payment of a vested Restricted Share
Unit, the Grantee shall be entitled to a cash payment (without interest) equal
to the aggregate cash dividends declared and payable with respect to one (1)
Share for each record date that occurs during the period beginning on the Date
of Grant and ending on the date the vested Restricted Share Unit is paid (the
“Dividend Equivalent”).  The Dividend Equivalents shall be forfeited to the
extent that the underlying Restricted Share Unit is forfeited and shall be paid
to the Grantee, if at all, at the same time that the related vested Restricted
Share Unit is paid to the Grantee in accordance with Section 2. 

7. Non-Solicitation; Confidentiality; Ownership of Work Product.  In the event
that the Grantee is a party to one or more separately executed agreements with
the Company, the terms of which restrict (w) the Grantee’s ability to solicit
customers of the Company, (x) the Grantee’s ability to solicit employees of the
Company, (y) the Grantee’s ability to use or disclose confidential information
or trade secrets of the Company, or (z) the ownership of works (collectively,
the “Restrictive Covenants Agreement”), then the terms of such applicable
restriction or restrictions in the Restrictive Covenants Agreement shall govern
in lieu of the corresponding restriction or restrictions set forth in Sections
7(a), 7(b), 7(c) or 7(d) hereof, respectively.    In consideration of, and as a
condition to, the Grantee’s employment by the Company, the grant of the
Restricted Share Units, a portion of the compensation and other benefits to be
paid to the Grantee during such employment, the potential disclosure to the
Grantee of Confidential Information (as hereinafter defined) in connection with
such employment and other good and valuable consideration, the Grantee and the
Company agree as follows:

(a)Non-Solicitation of Customers.  During the Grantee’s employment by the
Company and for one (1) year after the date the Grantee’s employment ends for
any reason (the “Restricted Period”), the Grantee hereby covenants and agrees
that the Grantee shall not (in a capacity where the Grantee could use
specialized knowledge, training, skill or expertise, Confidential Information
(as defined herein), or customer contacts or information obtained from the
Company to the detriment of the Company), either directly or indirectly,
individually, on behalf of or in concert with others, or as an owner, a
shareholder, partner, director, officer, employee, agent or advisor of any
business or entity, undertake or engage in any of the following activities
without the prior written consent of the Company: solicit, call on or in any
manner cause or attempt to cause any Customer (as defined herein) to divert,
terminate, limit, modify or fail to enter into any existing or potential
business relationship with the Company.  For purposes of this Section 7(a),
“Customer” shall mean any customer or client of the Company that (i) the Grantee
solicited during the 12-month period prior to termination of the Grantee’s
employment with the Company, (ii) the Grantee knows to have done business with
the Company during the 12-month period prior to termination of the Grantee’s
employment, or (iii) the Grantee had been provided or had access to Confidential
Information during the Grantee’s employment with the Company. 

 

(b)Non-Solicitation of Employees.  During the Restricted Period, the Grantee
hereby covenants and agrees that the Grantee shall not (either directly or
indirectly, individually, on behalf of or in concert with others, or as an
owner, shareholder, partner, director, officer, employee, agent or advisor of
any business or entity) solicit, recruit, induce, entice, endeavor or assist in
any effort to cause any person employed by the Company to end such person’s
employment with the Company (whether or not such person would commit a breach of
contract by accepting such other employment).





4

--------------------------------------------------------------------------------

 

 

(c)Confidentiality.    

 

(i)The Grantee acknowledges that that in the course of the Grantee’s employment
by the Company,  the Grantee will be exposed to considerable proprietary,
confidential and trade secret information relating to the  business and 
operations of the Company.  The Grantee understands that the Company has
expended, and will continue to expend time, money, and effort to develop and
maintain its confidential, proprietary and trade secret information which, if
misused or disclosed, could be harmful to the Company’s business and could cause
the Company to lose its competitive edge in the marketplace.  The Grantee
understands that the Company desires to protect its business and to avoid
competition with the Grantee in the event that the Grantee ever leaves the
employ of the Company, whether voluntarily or involuntarily.

 

(ii)During the Grantee’s employment by the Company, and after termination of the
Grantee’s employment with the Company, for any reason, whether voluntary or
involuntary, the Grantee will hold in a fiduciary capacity for the benefit of
the Company all information, knowledge or data relating to the Company or any of
its businesses which the Company considers to be proprietary, trade secret or
confidential that the Grantee obtains or has previously obtained during the
Grantee’s employment by the Company and that is not public knowledge (other than
as a result of the Grantee’s violation of this provision), including but not
limited to the Company’s technology, business plans, business processes, methods
of operations, customer information, including contacts, preferences,
requirements, pricing, and other customer information, vendor information,
financial information, pricing information and strategies,  and other business
relationships (“Confidential Information”). The Grantee will not directly or
indirectly use any Confidential Information for any purpose not associated with
the activities of the Company, or communicate, divulge or disseminate
Confidential Information to any person or entity not authorized by the Company
to receive it at any time during or after the Grantee’s employment with the
Company, except with the prior written consent of the Company or as otherwise
required by law or legal process.

 

(iii)Upon the request of the Company and, in any event, upon the termination of
the Grantee’s employment with the Company, the Grantee shall deliver to the
Company all property in the Grantee’s possession or control belonging to the
Company, including but not limited to all keys, computers, credit cards,
telephones, office equipment, software, and all Confidential Information of the
Company.  The Grantee shall return all such information, including all
memoranda, notes, records, manuals, files or other documents in any form
whatsoever (including information contained in computer or other electronic
memory or on any computer or electronic storage device), including all copies,
pertaining to the performance of the Grantee’s services for the Company, the
business of the Company, whether made or compiled by the Grantee or provided to
or obtained by the Grantee at any time during the Grantee’s employment with the
Company.  If the Company requests, the Grantee agrees to provide written
confirmation that the Grantee has returned all such materials consistent with
this provision.

 

(iv)The restrictions stated in this Section 7 are in addition to and not in lieu
of protections afforded to trade secrets and confidential information under
Applicable Laws.   Nothing in this Agreement is intended to or shall be
interpreted as diminishing or otherwise limiting the Company’s right under
Applicable Laws to protect its trade secrets and confidential information.

 

(d)Ownership of Work Product. 

 

(i)The Company shall own all Work Product (as defined herein).  All Work Product
shall be considered work made for hire by the Grantee and owned by the
Company.  The Grantee hereby irrevocably relinquishes for the benefit of the
Company any moral rights in and to the Work



5

--------------------------------------------------------------------------------

 

Product recognized by applicable law.  If any of the Work Product may not, by
operation of law, be considered work made for hire by the Grantee for the
Company, or if ownership of all right, title, and interest in and to the
intellectual property rights therein shall not otherwise vest exclusively in the
Company, the Grantee hereby agrees to assign, and upon creation thereof
automatically assigns, without further consideration, the ownership of all trade
secrets, registered and unregistered copyrights under United States and
international law, copyrightable material or works, patents, patentable
inventions and other intellectual property rights therein to the Company, its
successors and assigns.  The Company shall have the right to obtain and hold in
its own name copyright registrations, trademark registrations, patents and any
other protection available in the foregoing.

 

(ii)The Grantee agrees to perform, upon the reasonable request of the Company,
during or after employment such further acts as may be necessary or desirable to
transfer, perfect, and defend the Company’s ownership of the Work Product,
including but not limited to: (a) executing, acknowledging, and delivering any
requested affidavits and documents of assignment and conveyance; (b) assisting
in the preparation, prosecution, procurement, maintenance and enforcement of all
copyrights and, if applicable, patents with respect to the Work Product in any
countries; (c) providing testimony in connection with any proceeding affecting
the right, title, or interest of the Company in any Work Product; and (d)
performing any other acts deemed necessary or desirable to carry out the
purposes of this Agreement.  The Company shall reimburse any reasonable
out-of-pocket expenses incurred by the Grantee at the Company’s request in
connection with the foregoing, including (unless the Grantee is otherwise being
compensated at the time) a reasonable and pre-agreed per diem or hourly fee for
services rendered following termination of the Grantee’s employment.

 

(iii)For purposes of this Section 7, “Work Product” means all intellectual
property rights including all trade secrets, registered and unregistered
copyrights under U.S. and international law, copyrightable material or works,
patents, patentable inventions, discoveries and improvements, and other
intellectual property rights, in any technology software, data files
documentation, or other work product that relates to the business and interests
of the Company and that the Grantee conceives, develops, creates or delivers to
the Company at any time during the Grantee’s employment with the Company.

 

(e)Miscellaneous. 

 

(i)The Grantee acknowledges that the restrictions, prohibitions and other
provisions in this Section 7 are reasonable, fair and equitable in scope, terms
and duration, and are necessary to protect the legitimate business interests of
the Company.  The terms and provisions of this Section 7 are intended to be
separate and divisible provisions and if, for any reason, any one or more of
them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement shall thereby be
affected.  It is the intention of the parties to this Agreement that the
potential restrictions on the Grantee imposed by Sections 7(a) and (b) be
reasonable in scope and in all other respects.  If for any reason any court of
competent jurisdiction shall find any provisions of this Section 7 unreasonable
in scope or otherwise, the Grantee and the Company agree that the restrictions
and prohibitions contained herein may be modified by a court of competent
jurisdiction and shall be effective to the fullest extent allowed under
applicable law in such jurisdiction.  The Grantee agrees to disclose the
existence of this Agreement to any subsequent employer.

 

(ii)The Grantee hereby agrees that any remedy at law for any breach or
threatened breach of the provisions of this Section 7 will be inadequate and
that the Company will be entitled to injunctive relief in addition to any other
remedy the Company might have under this Agreement.  The Grantee hereby
expressly acknowledges that the harm which might result to the Company’s
business as a result of any noncompliance by the Grantee with the provisions of
this Section 7



6

--------------------------------------------------------------------------------

 

would be largely irreparable.  The parties agree that if the Company pursues
legal action to enforce the terms and conditions of this Section 7 and obtains
all or part of the relief sought, the Grantee shall be responsible for the
reasonable attorney’s fees and costs of the Company in bringing such action.

 

(iii)Notwithstanding any other provision of this Agreement or the Plan, the
rights and obligations of the parties hereto, and any claims or disputes
relating to this Section 7 shall be governed by and construed in accordance with
the laws of the State of Texas without giving effect to the principles of
conflict of laws thereof.  Each party agrees that any action arising out of or
relating to this Section 7 shall be brought exclusively in the state courts
located in Dallas County, Texas and the United States District Court for the
Northern District of Texas (Dallas Division), accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of those
courts, and irrevocably waives any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action in
those jurisdictions.

 

(iv)For purposes of this Section 7, the term “Company” shall be deemed to
include Global Power Equipment Group Inc., its Subsidiaries and affiliates, and
all of their respective successors and assigns.

8. No Employment Contract.  Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee, in each case with or without Cause.

9. Relation to Other Benefits.  Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.  

10. Taxes and Withholding.  The Grantee is responsible for any federal, state,
local or other taxes with respect to the Restricted Share Units and the Dividend
Equivalents.  The Company does not guarantee any particular tax treatment or
results in connection with the grant or vesting of the Restricted Share Units,
the delivery of Shares or the payment of Dividend Equivalents.  To the extent
the Company or any Subsidiary is required to withhold any federal, state, local,
foreign or other taxes in connection with the delivery of Shares under this
Agreement, then, except as otherwise provided below, the Company or Subsidiary
(as applicable) shall retain a number of Shares otherwise deliverable hereunder
with a value equal to the required withholding (based on the Fair Market Value
of the Shares on the date of delivery); provided that in no event shall the
value of the Shares retained exceed the minimum amount of taxes required to be
withheld or such other amount that will not result in a negative accounting
impact. Notwithstanding the preceding sentence, the Grantee may elect, on a form
provided by the Company and subject to any terms and conditions imposed by the
Company, to pay or provide for payment of the required tax withholding.  If the
Company or any Subsidiary is required to withhold any federal, state, local or
other taxes at any time other than upon delivery of the Shares under this
Agreement, then the Company or Subsidiary (as applicable) shall have the right
in its sole discretion to (a) require the Grantee to pay or provide for payment
of the required tax withholding, or (b) deduct the required tax withholding from
any amount of salary, bonus, incentive compensation or other amounts otherwise
payable in cash to the Grantee (other than deferred compensation subject to
Section 409A of the Code).   If the Company or any Subsidiary is required to
withhold any federal, state, local or other taxes with respect to Dividend
Equivalents, then the Company or Subsidiary (as applicable) shall have the right
in its sole discretion to reduce the cash payment related to the Dividend
Equivalent by the applicable tax withholding. 



7

--------------------------------------------------------------------------------

 

11. Adjustments.  The number and kind of shares of stock deliverable pursuant to
the Restricted Share Units are subject to adjustment as provided in Section 15
of the Plan.  

12. Compliance with Law.  The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Share Units; provided that, notwithstanding any
other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.

13. Section 409A of the Code.  It is intended that the Restricted Share Units
and any Dividend Equivalents provided pursuant to this Agreement shall be exempt
from, or comply with, the requirements of Section 409A of the Code, and this
Agreement shall be interpreted, administered and governed in accordance with
such intent.  To the extent necessary to give effect to such intent, the
Grantee’s termination of employment shall mean, for purposes of this Agreement,
the Grantee’s  “separation from service” within the meaning of Section 409A of
the Code.  In particular, it is intended that the Restricted Share Units and any
Dividend Equivalents shall be exempt from Section 409A of the Code, to the
maximum extent possible, pursuant to the “short-term deferral” exception
thereto.  However, to the extent that the Restricted Share Units or any Dividend
Equivalents constitute a deferral of compensation subject to the requirements of
Section 409A of the Code (for example, because the Grantee’s governing
employment agreement defines “Good Reason” in a manner such that the Grantee’s
termination of employment for Good Reason would not be treated as an involuntary
separation from service for purposes of Section 409A of the Code), then the
following rules shall apply, notwithstanding any other provision of this
Agreement to the contrary:

(a)  The Company will deliver the Shares underlying any Restricted Share Units
that become vested in accordance with Section 2(b) or 2(c) of this Award
Agreement and pay any Dividend Equivalents with respect to those vested
Restricted Share Units within thirty (30) days after the first to occur of (i)
the applicable Vesting Date for the Restricted Share Units; (ii) the occurrence
of a Change of Control that is also a “change in the ownership,” a “change in
the effective control,” or a “change in the ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A of the Code; or
(iii) the Grantee’s  “separation from service” within the meaning of Section
409A of the Code; and

(b)If the Restricted Share Units (and any related Dividend Equivalents) become
payable as a result of the Grantee’s separation from service (other than as a
result of the Grantee’s death) and the Grantee is a “specified employee” at that
time within the meaning of Section 409A of the Code (as determined pursuant to
the Company’s policy for identifying specified employees), the Company will
deliver the Shares underlying the vested Restricted Share Units and pay any
related Dividend Equivalents to the Grantee on the first business day that is at
least six months after the date of the Grantee’s separation from service (or
upon the Grantee’s death if the Grantee dies before the end of that six-month
period). 

14. Amendments.  Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto.  Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect in a material way the rights of the
Grantee under this Agreement without the Grantee’s consent unless the Committee
determines, in good faith, that such amendment is required for the Agreement to
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code, or as otherwise may be provided in the Plan. 



8

--------------------------------------------------------------------------------

 

15. Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

16. Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan. Except with respect to the provisions of the Restrictive Covenants
Agreement and of any separately executed covenant not to compete with the
Company expressly referenced herein, this Agreement and the Plan contain the
entire agreement and understanding of the parties with respect to the subject
matter contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. Except as
otherwise provided in Section 7(e)(iii) hereof, in the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  The Committee acting pursuant to the Plan, as constituted from
time to time, shall, except as expressly provided otherwise herein, have the
right to determine any questions that arise in connection with the grant of the
Restricted Share Units.

17. Successors and Assigns.  Without limiting Section 4, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

18. Governing Law.  Except as otherwise provided in Section 7 hereof, the
interpretation, performance, and enforcement of this Agreement shall be governed
by the laws of the State of Delaware, without giving effect to the principles of
conflict of laws thereof.

19. Use of Grantee’s Information.  Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third-party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

20. Electronic Delivery.  The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the VP of Human
Resources of the Company, this consent shall be effective for the duration of
the Agreement. The Grantee also understands that he or she shall have the right
at any time to request that the Company deliver written copies of any and all
materials referred to above at no charge. The Grantee hereby consents to any and
all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan. 

21. No Fractional Shares.   Fractional Shares or units will be subject to
rounding conventions adopted by the Company from time to time; provided that in
no event will the total shares issued exceed the total units granted under this
award.



9

--------------------------------------------------------------------------------

 

22. Definitions.  As used in this Agreement, the following definitions shall
apply.

(a)Cause has the meaning given such term in the Plan.

(b)Disability has the meaning set forth in the long-term disability plan of the
Company or a Subsidiary applicable to the Grantee. 

(c)Good Reason has the meaning given to it in the Grantee’s governing employment
agreement, if any. If the Grantee’s governing employment agreement does not
include such a definition, or if the Grantee is not subject to an employment
agreement, then Good Reason shall mean (i) material diminution in Grantee’s base
salary; (ii) material diminution in Grantee’s authority, duties or
responsibilities (or the authority, duties or responsibilities of the person to
whom the Grantee reports); (iii) requirement that the Grantee report to a
corporate officer or employee instead of reporting to the Company’s Board of
Directors, if applicable; (iv) material diminution in the budget over which the
Grantee retains authority; (v) material change in the geographic location at
which Grantee must perform services; or (vi) action or inaction by the Company
that constitutes a material breach of the Grantee’s employment agreement, if
any; provided, in any case, that the Grantee provides notice to the Company of
the existence of the condition constituting Good Reason within 90 days after the
initial existence of such condition and the Company fails to remedy such
condition within 30 days after the receipt of such notice from the Grantee.

(d)Pro-Ration Factor means (i) with respect to Time-Based RSUs, a  fraction, the
numerator of which is the number of days of continuous employment completed by
the Grantee during the calendar year in which the Grantee’s employment
terminates, and the denominator of which is 365; and (ii) with respect to
Performance-Based RSUs, a  fraction, the numerator of which is the number of
days of continuous employment completed by the Grantee during the Performance
Period, and the denominator of which is 1095.



10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

GLOBAL POWER EQUIPMENT GROUP INC.

 

By:

Name: Luis Manuel Ramirez

Title: President and CEO

 

By executing this Agreement, you acknowledge that a copy of the Plan, Plan
Summary and Prospectus, and the Company’s most recent Annual Report and Proxy
Statement (the “Prospectus Information”) either have been received by you or are
available for viewing on the Company’s internet site at www.globalpower.com, and
you consent to receiving this Prospectus Information electronically, or, in the
alternative, agree to contact  [           ] at [  ], to request a paper copy of
the Prospectus Information at no charge.

GRANTEE

 

 

_____________________________________


Name: _______________________________

 



11

--------------------------------------------------------------------------------